Title: To George Washington from John Grizzage Frazer, 5 January 1779
From: Frazer, John Grizzage
To: Washington, George


  
    Sir,
    Bordeaux [France] January 5th 1779
  
I wrote to you the 20th Ulto, and inclosed you the King of Great Britains Speach, to his parliament, when they met Novr 26th.
  And as the Vessell is still here waiting for a Convoy; I take the  
    
    
    
    liberty of writing you a second Letter, informing you that the Debates in parliament are much in favour of us; In the House of Lords we have Thirty Five Members against the present Ministry, and their measures, which is more than we have ever had.
The Minority in the House of Commons Increaseth Rapidly—both the Houses L. & C. Condem the English Commissioners proclamation which they had published in America, Vizt Lord Carlisle &c.
Genl Clinton has ask’d for reinforcemts but the King, & his Friends acknowledge they cannot send him any, all they have to spare must go else where.
I have seen Letters, and News papers from England down as late as Decr 22d 1778 which mention all what I have wrote you, and further that Admiral Kepple was Impeached, by Admiral, Sir Hugh Paliscer for some misconduct in the affair with the French Fleet, off Ushant, the 27th July last, and is to be tried by a Court-Martial the 7th Inst.—his Brother Genl Kepple has resign’d all his posts; & places &c. under the Crown in Consequence of it, They seem to bid fair for a civil War among themselves (God speed it I pray) Genl Howe has said in parliament that America never can be conquered while the present Administration rule, & Genl Borgoyne is ordered to return to America as a prisioner upon parole, to The Honbl. Congress &c. In short every General & Admiral, or commanding officer in any department whatsoever, since the Commencement of the War with America, are Disgusted, and complain exceedingly of Administration, I purpose returning at all events to my Native Soil next spring, and hope to arive before The Campaign opens, if their shou’d be any which I do not think there will.
  I have procured since my Arival in Europe One of the best Founders, in Europe he was brought up at Carron the great Iron Works in Scotland, and has for this Nine Years been Foreman in the <feist> Works in Sweden I got him from Stockholm and he is now with me<.> If the Publick in General, or the Sta<te> of Virginia, does not want him, and you have any Iron mines upon any Land of yours, I shou’d be glad to be concerned with you in a Furnace, in any way you think proper.
The expence will be very trifling this Man Casts Cannon, Iron Stills, Potts &c. &c.
I hope your Excellency has enjoyed a good state of Health, with all the Fatigue, I have the Honour to be, with the greatest respect, Sir, yr Mo. obt & Mo. Hbl. Servt

  Jno. G. Frazer

